Citation Nr: 0924576	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  00-20 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  What evaluation is warranted for a recurrent low back 
strain from December 10, 1997?

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Togus, Maine, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted entitlement to service connection 
for chronic recurrent low back pain, and assigned a 20 
percent rating, effective December 10, 1997.

Historically, in November 2001, the Board denied entitlement 
to service connection for chronic back pain.  Following an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court), and a remand to the RO, entitlement to 
service connection for a recurrent low back strain was 
granted in a July 2007 rating decision.  The veteran appealed 
the assigned initial evaluation.  In November 2008, the case 
was remanded to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2009, i.e., subsequent to the March 2009 supplemental 
statement of the case, the representative submitted 
additional evidence for which he did not waive initial RO 
review and consideration.  Moreover, earlier, in a January 
2009 Substantive Appeal to the issue of entitlement to a 
total disability evaluation based on individual 
unemployability due to service connected disorders, and in 
his representative's letter of the same date that transmitted 
the VA Form 9, a new hearing was requested.  Given that such 
a hearing would address the degree to which the back disorder 
impairs employment, it follows that further development on 
all issues is required.

Accordingly, this case is REMANDED for the following action:

1.  After reviewing the new evidence 
presented in May 2009, and completing any 
additional development necessary to fulfill 
VA's duty to assist, the RO shall 
readjudicate the veteran's claims in light 
of the additional evidence.  If either claim 
is not granted to his satisfaction, send the 
Veteran and his representative a 
supplemental statement of the case and give 
them an opportunity to respond to it.  

2.  If any benefit sought on appeal remains 
denied, the RO must schedule the Veteran for 
a hearing before the undersigned, in 
accordance with applicable procedures.  The 
RO must notify the Veteran of the date and 
time thereof.  If the appellant wishes to 
withdraw the request for the hearing, or 
waive a hearing solely before the 
undersigned, that should be done by written 
document submitted to the RO. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
he is notified.  VA will notify when further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

